Exhibit 10.1

EXECUTION VERSION

OMNIBUS AMENDMENT NO. 2

THIS OMNIBUS AMENDMENT NO. 2, dated as of May 25, 2016 (this “Amendment”), to
the Existing Credit Agreement and the Existing Guarantee and Security Agreement
(capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in Article I) is among CARLYLE GMS FINANCE, INC., a Maryland
corporation (the “Borrower”), the Lenders party hereto, SUNTRUST BANK
(“SunTrust”), as existing administrative agent (the “Existing Administrative
Agent”), existing collateral agent (the “Existing Collateral Agent”), existing
issuing bank (the “Existing Issuing Bank”) and existing swingline lender (the
“Existing Swingline Lender”) and HSBC BANK USA, N.A. (“HSBC”), as successor
administrative agent (as successor to SunTrust, in such capacity, the “Successor
Administrative Agent”), successor collateral agent (as successor to SunTrust, in
such capacity, the “Successor Collateral Agent”) and successor swingline lender
(as successor to SunTrust, in such capacity, the “Successor Swingline Lender”)
under the Existing Credit Agreement and Existing Guarantee and Security
Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Existing Administrative Agent are
parties to the Senior Secured Revolving Credit Agreement, dated as of March 21,
2014 (as amended by the Omnibus Amendment No. 1 dated as of January 8, 2015, the
“Existing Credit Agreement”; as amended by this Amendment and as the same may be
further amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”);

WHEREAS, the Borrower, the Existing Administrative Agent and the Existing
Collateral Agent are parties to the Guarantee and Security Agreement, dated as
of March 21, 2014 (as amended by the Omnibus Amendment No. 1 dated as of January
8, 2015, the “Existing Guarantee and Security Agreement”; as amended by this
Amendment and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Guarantee and Security
Agreement”);

WHEREAS, SunTrust hereby notifies the Lenders that is wishes to resign in its
capacity as Administrative Agent, Issuing Bank, Swingline Lender and Collateral
Agent, and each of the parties hereto hereby desire to appoint HSBC as the
successor to SunTrust in all such capacities, other than as Issuing Bank, and
HSBC desires to assume such obligations in accordance with the terms and
conditions of the Credit Agreement, the Guarantee and Security Agreement and
this Amendment.

WHEREAS, the Borrower has requested that the Lenders agree to amend the Existing
Credit Agreement and the Existing Guarantee and Security Agreement and each
Lender, the Successor Administrative Agent, the Successor Collateral Agent and
the Successor Swingline Lender are willing, from and after the Amendment
Effective Date, on the terms and subject to the conditions hereinafter set
forth, to agree to the amendments set forth below and the other terms hereof;



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

“Amendment” is defined in the preamble.

“Amendment Effective Date” is defined in Article V.

“Borrower” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Existing Administrative Agent” is defined in the preamble.

“Existing Collateral Agent” is defined in the preamble.

“Existing Credit Agreement” is defined in the first recital.

“Existing Guarantee and Security Agreement” is defined in the second recital.

“Existing Issuing Bank” is defined in the preamble.

“Existing Swingline Lender” is defined in the preamble.

“Guarantee and Security Agreement” is defined in the second recital.

“HSBC” is defined in the preamble.

“Retiring Agent” is defined in Section 4.1.

“Successor Administrative Agent” is defined in the preamble.

“Successor Agent” is defined in Section 4.1.

“Successor Collateral Agent” is defined in the preamble.

“SunTrust” is defined in the preamble.

“UCC” is defined in Section 4.2(d).

SECTION 1.2. Other Definitions. Capitalized terms for which meanings are
provided in the Existing Credit Agreement are, unless otherwise defined herein
or the context otherwise requires, used in this Amendment with such meanings.

 

2



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENT TO EXISTING CREDIT AGREEMENT

Subject to the occurrence of the Amendment Effective Date (as hereinafter
defined), the Existing Credit Agreement is amended in accordance with this
Article II.

SECTION 2.1. All references to “SunTrust” in the Existing Credit Agreement are
hereby deleted and replaced with “HSBC”.

SECTION 2.2. All references to “SunTrust Bank” in the Existing Credit Agreement
are hereby deleted and replaced with “HSBC Bank USA, N.A.”.

SECTION 2.3. All references to “Atlanta, Georgia time” in the Existing Credit
Agreement are hereby deleted and replaced with “New York City time”.

SECTION 2.4. Amendments to Section 1.01. Section 1.01 of the Existing Credit
Agreement is hereby amended as follows:

(a) The definition of “Business Day” in Section 1.01 of the Existing Credit
Agreement is amended by (x) deleting “Atlanta, Georgia” and (y) replacing it
with “New York, New York”.

(b) The definition of “Commitment Termination Date” in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:

““Commitment Termination Date” means March 21, 2020.”.

(c) The definition of “Defaulting Lender” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

““Defaulting Lender” means subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans or participations in Letters
of Credit within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in detail in such writing) has not been satisfied or
otherwise waived in accordance with this Agreement, or (ii) pay to the
Administrative Agent, Issuing Bank, Swingline Lender or any Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent,
Issuing Bank or Swingline Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s

 

3



--------------------------------------------------------------------------------

reasonable determination that a condition precedent to funding (which condition
precedent, together with the applicable default, if any, shall be specifically
identified in detail in such writing or public statement) cannot be satisfied),
(c) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) Administrative Agent
has received notification that such Lender has become, or has a direct or
indirect parent company that is, (i) insolvent, or is generally unable to pay
its debts as they become due, or admits in writing its inability to pay its
debts as they become due, or makes a general assignment for the benefit of its
creditors or (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
direct or indirect parent company, or such Lender or its direct or indirect
parent company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, or (iii) the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority or instrumentality so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.19(b)) upon such determination (and the Administrative Agent shall deliver
written notice of such determination to the Borrower, the Issuing Bank and each
Lender and the Swingline Lender).

(d) The definition of “Final Maturity Date” in Section 1.01 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

““Final Maturity Date” means March 21, 2021.”.

(e) The definition of “Issuing Bank” in Section 1.10 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

““Issuing Bank” means such bank or other entity, including its successors and
assigns in such capacity as provided in Section 2.05(j), identified as the
“Issuing Bank” in a written notice provided by the Borrower to the
Administrative Agent and consented to by such proposed Issuing Bank, provided
that (a) such bank or entity has executed a joinder to this Agreement in a form
reasonably

 

4



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent and (b) to the extent such bank or
entity is not a Lender or an Affiliate of a Lender, the Administrative Agent
shall have consented to such designation (such consent not to be unreasonably
withheld, delayed or conditioned). In the case of any Letter of Credit to be
issued in an Agreed Foreign Currency, the Issuing Bank may designate any of its
affiliates as the “Issuing Bank” for purposes of such Letter of Credit. For the
avoidance of doubt, to the extent an Issuing Bank has not been designated
pursuant to this definition, the term “Issuing Bank” as used in this Agreement
or any other Loan Document and any provision related thereto shall be of no
force or effect and the Borrower shall have no right to request Letters of
Credit under Section 2.05.”.

(f) The definition of “Maximum Commitment Increase Amount” in Section 1.01 of
the Existing Credit Agreement is hereby amended and restated in its entirety to
read as follows:

““Maximum Commitment Increase Amount” means an amount equal to the sum of (a)
the aggregate Commitments of the Lenders as of the Second Amendment Effective
Date plus (b) the product of (i) $200,000,000 times (ii) 50%.”.

(g) The definition of “Multicurrency Commitment” in Section 1.01 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

““Multicurrency Commitment” means, with respect to each Multicurrency Lender,
the commitment of such Multicurrency Lender to make Syndicated Loans, and to
acquire participations in Letters of Credit and Swingline Loans, denominated in
Dollars and in Agreed Foreign Currencies hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving
Multicurrency Credit Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The amount of each Lender’s Multicurrency Commitment as of the
Second Amendment Effective Date is set forth on Schedule 1.01(b), or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Multicurrency commitment, as applicable. The aggregate amount of the Lenders’
Multicurrency Commitments as of the Second Amendment Effective Date is
$150,000,000.”.

(h) The definition of “Transactions” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

““Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof, the issuance of Letters of Credit hereunder and the use of
proceeds thereof.”.

 

5



--------------------------------------------------------------------------------

(i) The definition of “SunTrust Bank” in Section 1.01 of the Existing Credit
Agreement is hereby deleted in its entirety.

(j) The following defined terms are hereby added to Section 1.01 of the Existing
Credit Agreement in the appropriate alphabetical sequence:

““Agents” means the Administrative Agent and the Collateral Agent.”.

““Anti-Money Laundering Laws” means all laws of any jurisdiction applicable to
the Borrower or its Subsidiaries concerning or relating to anti-money laundering
and anti-terrorism financing, including, without limitation, the Currency and
Financial Transactions Reporting Act of 1970, as amended by Title III of the USA
PATRIOT Act of 2001, the Money Laundering Control Act of 1986 and other
legislation, which legislative framework is commonly referred to as the “Bank
Secrecy Act”, and all rules and regulations implementing these laws, as any of
the foregoing may be amended from time to time.”.

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”.

““Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”.

““EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”.

““EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”.

““EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”.

““EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”.

““HSBC” means HSBC BANK USA, N.A.”.

““Second Amendment Effective Date” means May 25, 2016.”.

 

6



--------------------------------------------------------------------------------

““Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”.

SECTION 2.5. Amendments to Section 2.01. Section 2.01 of the Existing Credit
Agreement is hereby amended as follows:

(a) Section 2.01(a) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(a) each Dollar Lender severally agrees to make Syndicated Loans in Dollars to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure exceeding such Lender’s Dollar Commitment, (ii) the aggregate
Revolving Dollar Credit Exposure of all of the Dollar Lenders exceeding the
aggregate Dollar Commitments, (iii) the total Covered Debt Amount exceeding the
Borrowing Base then in effect or (iv) for so long as HSBC is a Dollar Lender the
sum of HSBC’s Revolving Credit Exposure plus, without duplication, the total
amount of HSBC’s outstanding Swingline Loans exceeding HSBC’s Commitments; and”

(b) Section 2.01(b) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(b) each Multicurrency Lender severally agrees to make Syndicated Loans in
Dollars and in Agreed Foreign Currencies to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Multicurrency Credit Exposure exceeding
such Lender’s Multicurrency Commitment, (ii) the aggregate Revolving
Multicurrency Credit Exposure of all of the Multicurrency Lenders exceeding the
aggregate Multicurrency Commitments, (iii) the total Covered Debt Amount
exceeding the Borrowing Base then in effect or (iv) for so long as HSBC is a
Multicurrency Lender, the sum of HSBC’s Revolving Credit Exposure plus, without
duplication, the total amount of HSBC’s outstanding Swingline Loans exceeding
HSBC’s Commitments.”

SECTION 2.6. Amendments to Section 2.04. Section 2.04(a) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“(a) Agreement to Make Swingline Loans. Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans under each
Commitment to the Borrower from time to time during the Availability Period in
Dollars, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans of
both Classes exceeding $20,000,000, (ii) the total Revolving Dollar Credit
Exposures exceeding the aggregate Dollar Commitments, (iii) the total Revolving
Multicurrency Credit Exposures

 

7



--------------------------------------------------------------------------------

exceeding the aggregate Multicurrency Commitments, (iv) the total Covered Debt
Amount exceeding the Borrowing Base then in effect or (v) for so long as HSBC is
the Swingline Lender, the sum of HSBC’s outstanding Swingline Loans (minus any
participations in any such Swingline Loans purchased by other Lenders pursuant
to Section 2.04(c)) plus its Revolving Credit Exposure exceeding its
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.”

SECTION 2.7. Amendments to Section 2.19. Section 2.19(a)(iii) of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated (effective no later than one (1) Business
Day after the Administrative Agent has actual knowledge that such Lender has
become a Defaulting Lender) among the Non-Defaulting Lenders in accordance with
their respective Applicable Dollar Percentages and Applicable Multicurrency
Percentages, as the case may be (in each case calculated without regard to such
Defaulting Lender’s Commitment), but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 9.16, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.”

SECTION 2.8. Amendments to Section 3. Section 3 of the Existing Credit Agreement
is hereby amended as follows:

(a) Amendments to Section 3.10. Section 3.10(d) of the Existing Credit Agreement
is hereby amended by deleting “any extension of credit hereunder” and replacing
it with “the Loans or Letters of Credit”.

(b) Amendments to Section 3.15. Section 3.15(b) of the Existing Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“(b) Neither the Borrower nor any of its Subsidiaries, and to the knowledge of
the Borrower, any director or officer or any employee, agent, or affiliate of
the Borrower or any of its Subsidiaries (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting

 

8



--------------------------------------------------------------------------------

Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner that violates Section 2 of such executive order,
(iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order, (iv) is located in any country or territory to the extent that
such country or territory itself, or such country’s or territory’s government,
is the subject of any Sanction or (v) is the subject of any Sanctions.”.

(c) Section 3.15(c) of the Existing Credit Agreement is hereby amended by adding
“or Letters of Credit” after “Loans” in both instances such word appears in
Section 3.15(c).

(d) Amendments to Section 3.17. Section 3.17 of the Existing Credit Agreement is
hereby amended by adding “or Letters of Credit” after “Loans”.

(e) The following new Sections 3.19 and 3.20 of the Existing Credit Agreement
are added to the end of Section 3:

“SECTION 3.19. Anti-Money Laundering. None of the Borrower or its Subsidiaries
has violated or is violating any Anti-Money Laundering Laws. The Borrower will
not, directly or indirectly, use the proceeds of the Loans or Letters of Credit
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or, to the Borrower’s knowledge, any other Person, in any
manner that would result in a violation of any Anti-Money Laundering Laws by any
Person, including any Person participating in the Loans or Letters of Credit.”.

“SECTION 3.20. EEA Financial Institutions. No Obligor is an EEA Financial
Institution.”.

SECTION 2.9. Amendments to Section 5.09. Section 5.09 of the Existing Credit
Agreement is hereby amended by (i) adding “or Letters of Credit” after “Loans”,
(ii) deleting “or” between “3.16” and “3.17” and replacing it with “,” and (iii)
adding “or 3.19” after “3.17”.

SECTION 2.10. Amendments to Section 6.01. Section 6.01 of the Existing Credit
Agreement is hereby amended as follows:

(a) Section 6.01(j) of the Existing Credit Agreement is hereby amended by
deleting “and” at the end of such clause thereof.

(b) Section 6.01(k) of the Existing Credit Agreement is hereby amended by
deleting “.” at the end of such clause and replacing it with “; and”.

 

9



--------------------------------------------------------------------------------

(c) Section 6.01 of the Existing Credit Agreement is hereby amended by adding
the following clause (l) at the end thereof:

“(l) Indebtedness secured by Liens under Section 6.02(j), as long as such Liens
do not extend to any other property or asset of the Borrower or any of the
Subsidiary Guarantors and such Indebtedness of the Borrower or Subsidiary
Guarantors is only recourse to the uncalled capital commitments owed by
investors to the Borrower (or to any amounts received in respect of such capital
commitments).”.

SECTION 2.11. Amendments to Section 6.02. Section 6.02 of the Existing Credit
Agreement is hereby amended as follows:

(a) Section 6.02(h) of the Existing Credit Agreement is hereby amended by
deleting “and” at the end of such clause thereof.

(b) Section 6.02(i) of the Existing Credit Agreement is hereby amended by
deleting “.” at the end of such clause and replacing it with “; and”.

(c) Section 6.02 of the Existing Credit Agreement is hereby amended by adding
the following clause (j) after clause (i) thereof:

“(j) Liens on (i) any uncalled capital commitments owed by investors to the
Borrower and (ii) any accounts into which amounts received in respect of such
capital commitments are deposited (provided that such accounts shall only hold
amounts received in respect of such capital commitments).”.

(d) Section 6.02 is hereby amended by adding the following paragraph at the end
thereof:

“Notwithstanding anything to the contrary contained in this Agreement, the
Guarantee and Security Agreement or any other Loan Document, any Obligor may
maintain one or more accounts that will not be required to be subject to the
control of the Collateral Agent or otherwise Delivered (as defined in the
Existing Guarantee and Security Agreement) and which accounts may be subject to
a Lien as permitted under Section 6.02(j); provided that (i) any such account
shall only hold amounts received in respect of such capital commitments and (ii)
any amounts in any such account shall not be included in the calculation of the
Borrowing Base.”.

SECTION 2.12. Amendments to Section 6.10. Section 6.10 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“SECTION 6.10. No Further Negative Pledge. The Borrower will not, and will not
permit any other Obligors to, enter into any agreement, instrument, deed or
lease which prohibits or limits in any material respect the ability of any
Obligor to create, incur, assume or suffer to exist any Lien upon any of its
properties, assets or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (a) this Agreement, the
other Loan Documents and documents with respect to Indebtedness permitted under
Section 6.01(b) or (h); (b) covenants in documents creating Liens permitted by
Section 6.02 (including covenants with respect to the Designated Indebtedness
Obligations or Designated Indebtedness Holders under (and, in each case, as
defined in) the Security Documents) prohibiting further Liens on the assets
encumbered thereby; (c) any such agreement that imposes restrictions on the
uncalled capital

 

10



--------------------------------------------------------------------------------

commitments owed by investors to the Borrower (or any account into which amounts
received in respect of such capital commitments are deposited); (d) customary
restrictions contained in leases not subject to a waiver; (e) any such agreement
that imposes restrictions on investments or other interests in Financing
Subsidiaries (but no other assets of any Obligor); and (f) any other agreement
that does not restrict in any manner (directly or indirectly) Liens created
pursuant to the Loan Documents on any Collateral securing the “Secured
Obligations” under and as defined in the Guarantee and Security Agreement and
does not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Obligor to secure the Loans or any Hedging Agreement.”

SECTION 2.13. Amendments to Section 8.03. Section 8.03 of the Existing Credit
Agreement is hereby amended as follows:

(a) Section 8.03 of the Existing Credit Agreement is hereby amended by deleting
“the Administrative Agent” in the first sentence of such clause and replacing it
with “the Agents”.

(b) Section 8.03(b) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(b) the Agents shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agents are
required to exercise in writing by the Required Lenders; provided, however, that
the Agents shall not be required to take any action that, in their opinion or
the opinion of their counsel, may expose the Agents to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay or that may
effect a forfeiture, modification or termination of a property interest in
violation of any applicable bankruptcy/insolvency laws and the Agents shall in
all cases be fully justified in failing or refusing to act under this Agreement
or any other Loan Document unless they first receive further assurances of their
indemnification from the Lenders that the Agents reasonably believe they may
require, including prepayment of any related expenses and any other protection
they require against any and all costs, expenses and liabilities they may incur
in taking or continuing to take any such discretionary action at the direction
of the Required Lenders,”

(c) Section 8.03 of the Existing Credit Agreement is hereby amended by (x)
deleting the word “and” at the end of clause (b) thereof and (y) adding the
following clauses (d), (e) and (f) after clause (c) thereof:

“, (d) in no event shall the Agents be required to expend or risk any of their
own funds or otherwise incur any liability, financial or otherwise, in the
performance of their duties under the Loan Documents or in the exercise of any
of their rights or powers under this Agreement,”

“(e) the Agents shall be entitled to take any action or refuse to take any
action which the Agents regard as necessary for the Agents to comply with any
applicable law, regulation or court order, and”

“(f) the Administrative Agent shall not incur any liability for not performing
any act or fulfilling any duty, obligation or responsibility hereunder by reason
of any

 

11



--------------------------------------------------------------------------------

occurrence beyond the control of the Administrative Agent (including but not
limited to any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility)”

SECTION 2.14. Section 8.09 Bankruptcy Proceedings. New Section 8.09 hereby is
added to the Existing Credit Agreement to read in its entirety as follows:

“Section 8.09. Bankruptcy Proceedings. In case of any bankruptcy or other
insolvency proceeding involving the Borrower as described under clause (j) of
Article VII (a “Bankruptcy Proceeding”), the Agents shall be entitled, but not
obligated, to intervene in such Bankruptcy Proceeding to (i) file and prove a
claim for the whole amount of principal, interest and unpaid fees in respect of
the Loans, issued letters of credit and all other obligations that are owing and
unpaid under the terms of this Agreement and other Loan Documents and to file
such documents as may be necessary or advisable in order to have the claims of
the Lenders and the Agents (including any claim for reasonable compensation,
expenses, disbursements and advances of any of the foregoing entities and their
respective agents, counsel and other advisors) allowed in such Bankruptcy
Proceedings, and (ii) to collect and receive any monies or other property
payable or deliverable on account of any such claims and to distribute the same
to the Lenders under the terms of this Agreement. Further, any custodian,
receiver, assignee, trustee, liquidator or similar official in any such
Bankruptcy Proceeding is (x) authorized to make payments or distributions in a
bankruptcy proceeding directly to the Administrative Agent on behalf of all of
the Lenders to whom any amounts are owed under this Agreement and the other Loan
Documents, unless the Administrative Agent expressly consents in writing to the
making of such payments or distributions directly to such Lenders and (y)
required to pay to the Agents any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their agents and counsel,
and any other amounts due the Agents under this Agreement and the other Loan
Documents.”

SECTION 2.15. Amendments to Section 9.01. Section 9.01 of the Existing Credit
Agreement is hereby amended as follows:

(a) Section 9.01(a)(ii) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(ii) if to the Administrative Agent or Swingline Lender, to it at:

HSBC BANK USA, N.A.

Corporate Trust and Loan Agency

452 Fifth Avenue—8E6

New York, NY 10018

Attn: Nimish Pandey.”

 

12



--------------------------------------------------------------------------------

(b) Section 9.01(a)(iii) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(iii) if to the Issuing Bank, to it at the address provided in writing by the
Issuing Bank to the Administrative Agent and the Borrower”.

SECTION 2.16. Section 9.16. Acknowledgment and Consent to Bail-In of EEA
Financial Institutions. New Section 9.16 hereby is added to the Existing Credit
Agreement to read in its entirety as follows:

“SECTION 9.16. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

SECTION 2.17. Amendments to Schedule 1.01(b). Schedule 1.01(b) of the Existing
Credit Agreement is hereby deleted in its entirety and replaced with Attachment
I hereto.

ARTICLE III

AMENDMENT TO EXISTING GUARANTEE AND SECURITY AGREEMENT

Subject to the occurrence of the Amendment Effective Date (as hereinafter
defined), the Existing Guarantee and Security Agreement is amended in accordance
with this Article III.

 

13



--------------------------------------------------------------------------------

SECTION 3.1. All references to “SunTrust” in the Existing Guarantee and Security
Agreement are hereby deleted and replaced with “HSBC”.

SECTION 3.2. All references to “SunTrust Bank” in the Existing Guarantee and
Security Agreement are hereby deleted and replaced with “HSBC BANK USA, N.A.”.

SECTION 3.3. The definition of “Capital Commitment Collateral” in Section 1.02
of the Existing Guarantee and Security Agreement is hereby amended and restated
in its entirety to read as follows:

““Capital Commitment Collateral” means collectively:

(a) all of the Borrower’s rights to make Capital Calls to each Investor and all
other rights, titles, interests, powers and privileges related to, appurtenant
to or arising out of the Borrower’s right to require or demand that such
Investor make Capital Contributions to the Borrower;

(b) all of the Borrower’s rights, titles, interests and privileges in and to the
Capital Commitments and the Capital Contributions made by the Investors; and

(c) all of the Borrower’s rights, titles, interests, remedies, and privileges
under each Subscription Agreement (i) to issue and enforce Capital Calls, (ii)
to receive and enforce Capital Contributions and (iii) relating to Capital
Calls, Capital Commitments or Capital Contributions; and

(d) all of the Proceeds of any of the foregoing, including without limitation,
any and all Deposit Accounts and Securities Accounts pursuant to which any
Capital Commitment Collateral is held or deposited therein and/or credited
thereto (provided that such accounts only hold amounts received in respect of
such Capital Commitment Collateral).”.

SECTION 3.4. Section 4 of the Existing Guarantee and Security Agreement is
hereby amended as follows:

(a) Section 4(d) of the Existing Guarantee and Security Agreement is hereby
amended by adding “and” at the end of such clause thereof.

(b) Section 4(e) of the Existing Guarantee and Security Agreement is hereby
amended and restated in its entirety to read as follows:

“(e) all Proceeds of any of the foregoing Collateral.”

(c) Sections 4(f) through 4(h) of the Existing Guarantee and Security Agreement
are hereby amended by deleting such clauses in their entirety.

(d) The proviso at the end of Section 4 of the Existing Guarantee and Security
Agreement is hereby amended and restated in its entirety to read as follows:

“PROVIDED, HOWEVER, that (A) in no event shall the security interest granted
under this Section 4 attach to (i) any contract, property rights, Equity
Interests, obligation, instrument or agreement to which an Obligor is a party
(or to any of its rights or interests thereunder) if the grant of such security
interest would constitute or result in either (x) the abandonment, invalidation
or unenforceability of any right, title or interest of such Obligor therein or
(y) in a breach or termination pursuant to the terms of, or a

 

14



--------------------------------------------------------------------------------

default under, any such contract, property rights, Equity Interests, obligation,
instrument or agreement (other than to the extent that any such term would be
rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code as in effect in the relevant jurisdiction), (ii) any Equity
Interests in directly-held Foreign Subsidiaries in excess of 65% of any class of
Equity Interests of each such Foreign Subsidiary, (iii) any assets that are
directly-held or indirectly-held by a Foreign Subsidiary, (iv) any property
that, were it “Collateral” hereunder, would be subject to release pursuant to
Section 10.03(g), (v) any Equity Interest in any Financing Subsidiary at any
time under any credit agreement, indenture or other agreement governing debt to
which such entity is a party prohibits such security interest or such security
interest results in a default thereunder, or (vi) any Capital Commitment
Collateral, and (B) the Obligors, may by notice to the Collateral Agent, exclude
from the grant of a security interest provided above in this Section 4, any
Special Equity Interests designated by the Borrower in reasonable detail to the
Collateral Agent in such notice (it being understood that the Borrower may at
any later time rescind any such designation by similar notice to the Collateral
Agent).”

SECTION 3.5. Section 9.01 of the Existing Guarantee and Security Agreement is
hereby amended as follows:

(a) Section 9.01(c) of the Existing Guarantee and Security Agreement is hereby
amended by deleting “and” at the end of such clause thereof.

(b) Section 9.01(d) of the Existing Guarantee and Security Agreement is hereby
amended by deleting “.” at the end of such clause and replacing it with “;”.

(c) Section 9.01 of the Existing Guarantee and Security Agreement is hereby
amended by adding the following clauses (e), (f), (g) and (h) at the end
thereof:

“(e) notwithstanding any other provision hereof to the contrary, shall not
commence an enforcement action pursuant to Section 8.03 hereof except at the
direction of the Required Secured Parties; provided that if the Collateral Agent
is prohibited by any court order or applicable law from commencing any
enforcement action hereunder, the Collateral Agent shall not be obligated to
commence such enforcement action until such authority is obtained. All decisions
with respect to the type of enforcement action which is to be commenced shall be
made by, and all actions with respect to prosecution and settlement of such
enforcement action shall require the direction of the Required Secured Parties,
and the Collateral Agent shall not be required to take any enforcement action in
the absence of any such direction. The Collateral Agent will use its
commercially reasonable efforts to pursue diligently the prosecution of any
enforcement action, which the Collateral Agent is so authorized or directed to
initiate pursuant to this Agreement. The Collateral Agent shall make available
to the Secured Parties copies of all notices it receives in connection with the
Collateral or any enforcement action promptly upon receipt;”

“(f) may, but shall not be obligated, to take such action as it deems necessary
to perfect or continue the perfection of the Liens on the Collateral held for
the benefit of the Secured Parties;”

“(g) may at any time request instructions from the Required Secured Parties as
to a course of action to be taken by it hereunder and under any of the Security
Documents or in connection herewith and therewith or any other matters relating
hereto and thereto; and”

 

15



--------------------------------------------------------------------------------

“(h) shall not incur any liability for not performing any act or fulfilling any
duty, obligation or responsibility hereunder by reason of any occurrence beyond
the control of the Collateral Agent (including but not limited to any act or
provision of any present or future law or regulation or governmental authority,
any act of God or war, civil unrest, local or national disturbance or disaster,
any act of terrorism, or the unavailability of the Federal Reserve Bank wire or
facsimile or other wire or communication facility).”

SECTION 3.6. Section 9.10. Acknowledgment of Duties. New Section 9.10 hereby is
added to the Existing Guarantee and Security Agreement to read in its entirety
as follows:

“SECTION 9.10. Acknowledgment of Duties. The powers conferred on the Collateral
Agent under this Agreement and related Security Documents are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the safe custody and preservation of the Collateral
in its possession and the accounting for monies actually received by it, the
Collateral Agent shall have no other duty as to the Collateral, whether or not
the Collateral Agent or any of the other Lenders or Secured Parties has or is
deemed to have knowledge of any matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
the Collateral. The Collateral Agent hereby agrees to exercise reasonable care
in respect of the custody and preservation of the Collateral. The Collateral
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Collateral Agent accords its own
property.”

SECTION 3.7. Section 10.01. Notices. The “Address for Notices” for the Successor
Collateral Agent shall be as follows:

“HSBC Bank USA, N.A.

Corporate Trust and Loan Agency

452 Fifth Avenue—8E6

New York, NY 10018

Attn: Lillian Cortes”.

SECTION 3.8. Section 10.10. Termination. New Section 10.10 hereby is added to
the Existing Guarantee and Security Agreement to read in its entirety as
follows:

“SECTION 10.10. Termination. Upon the cash payment in full of all of the Secured
Obligations and termination of each of the Security Documents or as may be
otherwise directed by the Required Secured Parties in accordance with the
applicable provisions of this Agreement, all rights to the Collateral as shall
not have been sold or otherwise applied, in each case, pursuant to the terms
hereof shall revert to the Borrower, its successors or assigns, or otherwise as
a court of competent jurisdiction may direct. Upon any such termination, the
Collateral Agent will, at the Borrower’s expense, execute and deliver to the
Borrower such documents as the Borrower shall reasonably request to evidence
such termination.”

 

16



--------------------------------------------------------------------------------

ARTICLE IV

ACKNOWLEDGMENT OF SUCCESSOR ADMINISTRATIVE AGENT, SWINGLINE LENDER AND
COLLATERAL AGENT

SECTION 4.1. Resignation, Appointment and Acceptance of Appointment. Each of the
parties to this Amendment hereby acknowledges and agrees that, prior to giving
effect to any of the amendments set forth in Articles II or III of this
Amendment, SunTrust (the “Retiring Agent”) has resigned in its capacity as
Administrative Agent, Issuing Bank, Swingline Lender and Collateral Agent under
the Existing Credit Agreement, the Existing Guarantee and Security Agreement and
each of the other Loan Documents, and, as of the Amendment Effective Date, has
assigned all of its interests under the Existing Credit Agreement, the Existing
Guarantee and Security Agreement and the other Loan Documents, other than its
interests as Issuing Bank, to HSBC, and the Parties hereto, including the
Lenders hereto that comprise at least the Required Lenders, hereby appoint HSBC
as successor (the “Successor Agent”). The Successor Agent hereby acknowledges
and agrees to such appointment. The Retiring Agent, the Required Lenders and the
Successor Agent each agree that as of the Amendment Effective Date such
resignation and appointment and the acceptance thereof are effective under the
Loan Documents and binding on each of the parties hereto. Each of the parties
hereto agrees to execute all such further documents and take such further
action, at the expense of the Borrower, as may be necessary to evidence the
resignation and appointment described herein.

SECTION 4.2. Rights, Duties and Obligations.

(a) As of the Amendment Effective Date, (i) the Successor Agent shall succeed to
and become vested with all the applicable rights, powers, discretion, privileges
and shall assume all the applicable duties and obligations of the Retiring Agent
as described in the Existing Credit Agreement, the Existing Guarantee and
Security Agreement and the other Loan Documents, and shall be bound by the terms
thereof in its respective capacities as Administrative Agent, Collateral Agent
and Swingline Lender, in each case as if the Successor Agent had been a party to
each of the Existing Credit Agreement and the Existing Guarantee and Security
Agreement and the other Loan Documents in such respective capacities on and from
the date of those agreements, and (ii) subject to Sections 4.2(b) and (c) below,
the Retiring Agent is hereby discharged from its duties and obligations under
the Loan Documents in its capacities as Administrative Agent, Swingline Lender,
Issuing Bank and Collateral Agent; provided that the provisions of (x) Article
VIII and Section 9.03 of the Existing Credit Agreement and (y) Sections 9 and
10.04 of the Existing Guarantee and Security Agreement shall, in each case,
continue in effect for the benefit of the Retiring Agent in respect of any
actions taken or omitted to be taken by it while it was acting as Administrative
Agent or Collateral Agent, as applicable. For the avoidance of doubt, the
parties hereto acknowledge that upon the resignation of the Existing Issuing
Bank on the Amendment Effective Date, no Issuing Bank will be appointed under
the Loan Documents until any such successor Issuing Bank is designated and
appointed in accordance with the Credit Agreement.

(b) The Borrower and the Required Lenders expressly agree and acknowledge that
(i) the Successor Agent shall bear no responsibility for any actions taken or
omitted to be taken by the Retiring Agent prior to the Amendment Effective Date
in any of its capacities as

 

17



--------------------------------------------------------------------------------

Administrative Agent, Collateral Agent, Issuing Bank and Swingline Lender under
the Loan Documents and (ii) the Successor Agent is not assuming any liability
(A) under or related to the Loan Documents prior to the Amendment Effective
Date, (B) for any and all claims under or related to the Loan Documents that may
have arisen or accrued prior to the Amendment Effective Date, and (C) has not
made an independent investigation as to the completeness or accuracy of the
attachments and Schedules attached hereto and the information contained herein
or therein, and may conclusively rely thereon for all purposes under the
Existing Credit Agreement and the Existing Guarantee and Security Agreement and
other Loan Documents.

(c) The Retiring Agent expressly agrees and acknowledges that (i) it shall
continue to bear responsibility for any actions taken or omitted to be taken by
the it while it served as Administrative Agent, Collateral Agent, Issuing Bank
and Swingline Lender under the Loan Documents; provided that the provisions of
(x) Article VIII and Section 9.03 of the Existing Credit Agreement and (y)
Sections 9 and 10.04 of the Existing Guarantee and Security Agreement shall, in
each case, continue in effect for the benefit of the Retiring Agent in respect
of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent or Collateral Agent, as applicable, and (ii) the Successor
Agent is not assuming any liability of the Retiring Agent (A) under or related
to the Loan Documents prior to the Amendment Effective Date and (B) for any and
all claims under or related to the Loan Documents that may have arisen or
accrued prior to the Amendment Effective Date. Each of the Obligors confirms as
of the date hereof that it has no actual knowledge of any claim against the
Retiring Agent under the Loan Documents.

(d) The Retiring Agent hereby transfers and assigns to the Successor Agent,
effective on and after the Amendment Effective Date, each of the Liens and
security interests granted to the Retiring Agent under the Loan Documents and
the Successor Agent hereby assumes all such Liens, for its benefit and for the
ratable benefit of all other Secured Parties (as defined in the Guarantee and
Security Agreement) under the Loan Documents. Each of the Borrower and the
Retiring Agent authorizes the Successor Agent to file any Uniform Commercial
Code (as in effect from time to time in the State of New York, the “UCC”)
assignments or amendments with respect to the UCC financing statements,
mortgages, and other filings in respect of the Collateral as the Successor Agent
deems reasonably necessary or desirable to maintain or perfect the Collateral.

(e) The Retiring Agent covenants and agrees that it will use commercially
reasonable efforts to take all actions reasonably requested by the Successor
Agent or its representatives at the cost of the Borrower to facilitate the
transfer of information in its possession with respect to the Loan Documents
needed by the Successor Agent in connection with the Loan Documents.

 

18



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS TO EFFECTIVENESS

SECTION 5.1. Effective Date. This Amendment shall become effective on the date
(the “Amendment Effective Date”) when:

(a) the Successor Administrative Agent shall have received counterparts of this
Amendment duly executed and delivered on behalf of the Borrower, each Lender and
the Retiring Agent;

(b) the Successor Agent and the Borrower shall have executed and delivered a fee
letter in relation to the annual agency fee and other related fees paid to
Successor Agent in its capacity as the Administrative Agent, Collateral Agent
and Swingline Lender;

(c) HSBC Bank USA, N.A., in its capacities as Successor Swingline Lender and a
Lender, shall have received a Federal Reserve Form U-1 (Statement of Purpose for
an Extension of Credit Secured by Margin Stock-FR U-1) dated as of the date
hereof duly executed and delivered on behalf of the Borrower;

(d) the Retiring Agent shall have delivered the items set forth in Schedule I to
the Successor Agent; and

(e) the actions described in Schedule II shall have been performed.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

SECTION 6.1. Retiring Agent Representations and Warranties. In order to induce
HSBC to enter into this Amendment, each of the Existing Administrative Agent,
the Existing Collateral Agent, the Existing Issuing Bank and the Existing
Swingline Lender, hereby makes the following representations and warrants, as
applicable, to HSBC as of the date hereof and as of the Amendment Effective
Date:

(a) As of the date hereof, other than the fees of counsel to the Administrative
Agent in connection with the preparation and negotiation of this Amendment, no
fees are due and payable to it.

(b) Each of the Existing Administrative Agent, the Existing Collateral Agent,
the Existing Issuing Bank and the Existing Swingline Lender has the requisite
authority to execute this Amendment and perform its obligations hereunder and
that such execution is not prohibited by law.

(c) The Lenders and the outstanding principal amount of the Loans owing to each
such Lender as of the date hereof is set forth on Schedule III attached hereto.

 

19



--------------------------------------------------------------------------------

SECTION 6.2. Lender Representation and Warranties. Each Lender hereby agrees as
of the date hereof and as of the Amendment Effective Date that such Lender owns
the principal amount of Loans set forth next to such Lender’s name in Schedule
III attached hereto

SECTION 6.3. Successor Agent Representations and Warranties. Each of the
Successor Administrative Agent, the Successor Collateral Agent and the Successor
Swingline Lender hereby represents and warrants to the other parties hereto, as
of the date hereof, and as of the Amendment Effective Date, that it has the
requisite authority to execute this Agreement and perform its obligations
hereunder and that such execution is not prohibited by law.

SECTION 6.4. Borrower Representations and Warranties. To induce the Lenders and
the Successor Agent to execute and deliver this Amendment, the Borrower hereby
represents and warrants to the Lenders and the Successor Agent on the Amendment
Effective Date that (A) the representations and warranties contained in Article
III of the Existing Credit Agreement and the other Loan Documents are true and
correct in all material respects (or, in the case of any portion of any
representations and warranties already subject to a materiality qualifier, true
and correct in all respects), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date and (B) no Default
or Event of Default has occurred and is continuing.

ARTICLE VII

RELEASE OF THE CAPITAL COMMITMENT COLLATERAL

SECTION 7.1. Release of the Capital Commitment Collateral. Each of the
Collateral Agent and the parties hereto acknowledges and agrees that the Capital
Commitment Collateral (as defined in the Guarantee and Security Agreement) has
been released in accordance with Section 10.03(h) of the Guarantee and Security
Agreement. Without limiting the effect of the foregoing, the Successor
Collateral Agent hereby agrees to release all of its Liens in the Capital
Commitment Collateral and hereby authorizes the Borrower or its agent or
designee to file any financing statement amendment to evidence such release.

ARTICLE VIII

REAFFIRMATION OF LIEN GRANT

SECTION 8.1. Reaffirmation. After giving effect to the amendments set forth in
Article III, the Borrower hereby absolutely and unconditionally reaffirms to the
Successor Administrative Agent and the Successor Collateral Agent, for the
benefit of the Secured Parties, its grant of a Lien in the Collateral pursuant
to, and in accordance with, Section 4 of the Guarantee and Security Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

 

20



--------------------------------------------------------------------------------

SECTION 9.2. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

SECTION 9.3. Loan Document Pursuant to Existing Credit Agreement. This Amendment
is a Loan Document executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended hereby, including Articles VIII and IX thereof.

SECTION 9.4. Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 9.5. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy electronically (e.g. pdf) shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 9.6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 9.7. Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Amendment, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Amendment shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

SECTION 9.8. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY

 

21



--------------------------------------------------------------------------------

WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS. THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.9. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement, the Existing
Guarantee and Security Agreement and the other Loan Documents shall remain
unchanged and shall continue to be, and shall remain, in full force and effect
in accordance with their respective terms. The amendment set forth herein shall
be limited precisely as provided for herein to the provisions expressly amended
herein and shall not be deemed to be an amendment to, waiver of, consent to or
modification of any other terms or provisions of the Existing Credit Agreement,
the Existing Guarantee and Security Agreement or any other Loan Document or of
any transaction or further or future action on the part of the Borrower which
would require the consent of the Lenders under the Existing Credit Agreement,
the Existing Guarantee and Security Agreement or any of the Loan Documents. Upon
and after the execution of this Amendment by each of the parties hereto, each
reference in the Existing Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Existing Credit Agreement,
each reference in the Existing Guarantee and Security Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Existing Guarantee and Security Agreement and each reference in the other Loan
Documents to “the Credit Agreement”, “Guarantee and Security Agreement”,
“thereunder”, “thereof” or words of like import referring to the Existing Credit
Agreement or the Existing Guarantee and Security Agreement, as applicable, shall
mean and be a reference to the Existing Credit Agreement or the Existing
Guarantee and Security Agreement, as applicable, as modified hereby.

[Signature pages follow]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

BORROWER:   CARLYLE GMS FINANCE, INC.   By:   LOGO [g208364g58p62.jpg]   Name:
ORIT MIZRACHI   Title: Chief Operating Officer

 

 

[Signature Page to Omnibus Amendment No. 2]



--------------------------------------------------------------------------------

RETIRING AGENT:   SUNTRUST BANK,   as Existing Administrative Agent, Existing
Collateral Agent, Existing Issuing Bank and Existing Swingline Lender   By:  
LOGO [g208364g01e91.jpg]   Name:               Doug Kennedy   Title:  
                 Director

 

 

[Signature Page to Omnibus Amendment No. 2]



--------------------------------------------------------------------------------

  HSBC BANK USA, N.A. (as successor entity to SunTrust Bank),   as
Administrative Agent and Collateral Agent   By:   LOGO [g208364g26t23.jpg]  
Name:               Joseph A. Lloret   Title:                 Vice President  
Address for Notices   HSBC Bank USA, National Association   452 Fifth Avenue  
New York, NY 10018   Attention:       Lillian Cortes   Telephone:   (212)
525-7293   Email:   ctlany.loanagency@us.hsbc.com

 

 

[Signature Page to Omnibus Amendment No. 2]



--------------------------------------------------------------------------------

LENDERS:   HSBC BANK USA, N.A. (as successor entity to SunTrust Bank),   as
Swingline Lender   By:   LOGO [g208364g65y57.jpg]   Name: Myles Bae 21473  
Title: SVP

 

  Address for Notices   HSBC Bank USA, National Association   452 Fifth Avenue  
New York, NY 10018   Attention:   Myles Bae     Shubhendu Kudaisya     Edwin
Soogrim   Telephone:   (212) 525-3016     (212) 525-4675     (212) 525-6046  
Email:   myles.m.bae@us.hsbc.com     shubhendu.kudaisya@us.hsbc.com    
edwin.r.soogrim@us.hsbc.com

 

 

[Signature Page to Omnibus Amendment No. 2]



--------------------------------------------------------------------------------

 

HSBC BANK USA, N.A.,

 

as a Lender

 

By:

 

LOGO [g208364g49x63.jpg]

 

Name: Myles Bae 21473

 

Title: SVP

 

 

[Signature Page to Omnibus Amendment No. 2]



--------------------------------------------------------------------------------

  MORGAN STANLEY BANK, N.A.,   as a Lender   By:  

LOGO [g208364g31n76.jpg]

 

  Name: Michael King   Title: Authorized Signatory

 

 

[Signature Page to Omnibus Amendment No. 2]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Lender

By:

 

LOGO [g208364g60w44.jpg]

 

Name:

 

Michael Kusner

Title:

  Vice President   J.P.Morgan

 

 

[Signature Page to Omnibus Amendment No. 2]



--------------------------------------------------------------------------------

  BARCLAYS BANK PLC,   as a Lender   By:  

LOGO [g208364g96v31.jpg]

 

  Name: Ronnie Glenn   Title: Vice President

 

 

[Signature Page to Omnibus Amendment No. 2]



--------------------------------------------------------------------------------

ATTACHMENT I

SCHEDULE 1.01(B)

COMMITMENTS

 

Lenders

  Dollar
Commitment   Applicable Dollar
Percentage   Multicurrency
Commitment     Applicable
Multicurrency
Percentage     Aggregate
Commitment     Aggregate Commitment
Percentage  

HSBC Bank USA, N.A.

  $0.00   0.000000000%   $ 50,000,000.00        33.333333333%      $
50,000,000.00        33.333333333%   

JPMorgan Chase Bank, N.A.

  $0.00   0.000000000%   $ 50,000,000.00        33.333333333%      $
50,000,000.00        33.333333333%   

Barclays Bank PLC

  $0.00   0.000000000%   $ 35,000,000.00        23.333333333%      $
35,000,000.00        23.333333333%   

Morgan Stanley Bank, N.A.

  $0.00   0.000000000%   $ 15,000,000.00        10.000000000%      $
15,000,000.00        10.000000000%   

Total

  $0.00   0.000000000%   $ 150,000,000.00        100.000000000%      $
150,000,000.00        100.000000000%   

 

Attachment I



--------------------------------------------------------------------------------

SCHEDULE I

RETIRING AGENT DELIVERABLES

 

1. Copies of the following Loan Documents which include all amendments and
supplements thereto:

 

  a. Credit Agreement;

 

  b. Guarantee and Security Agreement;

 

  c. the account control agreement, dated as of March 21, 2014, between the
Borrower, the Retiring Administrative Agent and State Street Bank and Trust
Company;

 

  d. the secretary’s certificate of the Borrower, dated as of March 21, 2014;

 

  e. the officer’s certificate of the Borrower, dated as of March 21, 2014;

 

  f. the Prohibited Assignees and Participants Side Letter; and

 

  g. the Borrowing Base Certificate delivered by the Borrower for the monthly
accounting period ending March 31, 2016.

 

2. The Register maintained by the Administrative Agent as of May 25, 2016 (which
shall include evidence of the principal, interest and other sums due under the
Loan Documents).

 

3. All of the documents related to the Transactions that the Retiring
Administrative Agent has posted for the Lenders on Syntrak through the date
hereof.

 

4. A current incumbency certificate for the Borrower which shall be included in
the secretary’s certificate referenced in section 1(d) above.

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

SUCCESSOR COLLATERAL AGENT ACTIONS

 

1. The following UCC financing statements currently on file shall be amended to
list the Successor Agent as the Secured Party:

 

  a. UCC Financing Statement naming Carlyle GMS Finance, Inc as debtor and
SunTrust Bank as secured party, filed on March 25, 2014 with the Maryland State
Department of Assessments and Taxation, file number: 0000000181495423.

 

2. Assignment of Control Agreement from Retiring Agent to Successor Agent.

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE III

OUTSTANDING PRINCIPAL

 

Lender

   Total Outstanding
Principal  

HSBC Bank USA, N.A.

   $ 39,333,333.33   

JPMorgan Chase Bank, N.A.

   $ 39,333,333.33   

Barclays Bank PLC

   $ 27,533,333.33   

Morgan Stanley Bank, N.A.

   $ 11,800,000.00   

Total

   $ 118,000,000.00   

 

Schedule III